Opinion by
Mr. Justice Trunkey:
As this case comes we are powerless to review it. The statute provides that upon the hearing either party may except to any decision of the court upon any point of evidence or of law, which exception shall be noted and filed as in civil cases; and a writ of error may be taken to the judgment with like effect as in civil cases. It does not provide that an exception may be taken to the opinion discussing the merits of the case, in which facts are stated and principles of law applied.
The regularity of the proceedings may be examined, and decisions of the court on such points of evidence and of law as have been excepted to may be reviewed. A general exception to tbe opinion is not an exception to any point of evidence or of law. Lower Augusta v. Selinsgrove, 64 Pa. 166.
*52Writs of error are authorized only where there is exception to a decision on a point. Exceptions filed some time after judgment aud involving the whole case on the merits will not confer jurisdiction. Parker Twp. v. East Franklin Twp. 13 W. N. C. 141.
In this state a statute provides that in civil cases where the charge to the jury has been written and filed tbe instructions therein may he reviewed. But nothing analogous to that is in the act of March 16, 1868. Without the aid of that statute, were no point of law put to the court, and no decision on the admission or rejection of testimony excepted to, there would ho no ground for review of the rulings of the court upon the trial; and if the record showed that the court had jurisdiction and the proceedings were regular, there could be no reversal. And if points were put and decisions made respecting evidence, during the conduct of the trial, if they were unexcepted to at the time, it would he too late after the judgment had been rendered.
Here no point either of law or evidence was put to the court. The exception to the opinion has as little effect as would exception to a charge to the jury in a civil cause, prior to the statute which provides that the charge may be filed and made part of the record. As well might a party except to statements of fact or of law in an opinion setting forth the reasons of the court for granting or refusing a new trial, as to the opinion setting forth the reasons for the judgment in a case like the present.
Judgment affirmed.